WARREN, J.,
dissenting.
I do not take issue with the majority’s conclusion that the initial questioning of defendant and the subsequent stop of his van were lawful. Because I think that the warrantless seizure of the luggage was not based on probable cause to believe that it contained contraband, I would reverse and, accordingly, I dissent.
Warrantless seizures are “per se unreasonable,” subject to a few specifically established exceptions. Katz v. United States, 389 US 347, 357, 88 S Ct 507, 514, 19 L Ed 2d 576 (1967); State v. Greene, 285 Or 337, 591 P2d 1362 (1979). In the absence of consent, the state and federal constitutions require a showing of probable cause and exigent circumstances to justify any seizure without a warrant. Dunaway v. *8New York, 442 US 200, 99 S Ct 2248, 60 L Ed 2d 824 (1979); State v. Gressel, 276 Or 333, 554 P2d 1014 (1976); State v. Dupay, 62 Or App 798, 805, 662 P2d 736, rev den 295 Or 541 (1983).
“Probable cause” in this kind of case is a reasonable belief, under the circumstances existing at the time and place, defendant’s luggage was seized, that it contained contraband. See State v. Greene, supra, 285 Or at 341. The state claims that the fact that defendant’s behavior fits a drug courier profile, coupled with his apparent lies concerning his identity and ownership of the vehicle and his erratic driving, provided ample basis for the officers reasonably to believe that defendant had committed the crime of possession of a controlled substance. I am not persuaded.
The drug profile does not provide articulable, objective facts necessary for probable cause to believe that this defendant was carrying drugs. See Florida v. Royer, 460 US 491, 103 S Ct 1319, 75 L Ed 2d 229 (1983) (a defendant’s matching drug courier profile does not provide probable cause to arrest); Reid v. Georgia, 448 US 438, 100 S Ct 2752, 65 L Ed 2d 890 (1980). The quick trip to Los Angeles, use of a false name and observed “nervousness” during the flight describe conduct probably engaged in by many innocent travelers. Those circumstances cannot provide a basis on which to subject a person to a search or seizure. They do not contribute to an objective determination that this particular defendant’s luggage contained a controlled substance. Many business travelers spend a day in Los Angeles, and even more people are nervous about air travel. There are many lawful explanations for traveling under a false name.
This defendant was under no obligation to allow the officers to search his luggage. See State v. Gressel, supra. Although his failure to cooperate with the officers’ inquiries may reasonably have led them to believe that he had something to hide, it does not form an objective basis to believe his luggage contained contraband. In Gressel, the Supreme Court found that a defendant’s obviously false response to an officer’s inquiry could not sustain the search of his person. In that case, the officer found two “bulges” in the defendant’s pockets while conducting a pat down. When asked what was in the pockets, the defendant replied, “Nothing.” The officer *9subsequently reached into one of the man’s pockets and pulled out a bag of marijuana. The Supreme Court suppressed the marijuana, explaining that it viewed the defendant’s response to the inquiry concerning the contents of his pockets as “merely an unsophisticated attempt to assert his right of privacy.” 276 Or at 338. In this case, as in Gressel, the fact that defendant did not answer truthfully does not create probable cause to believe he had committed a crime.
The additional facts that defendant allegedly ran a stop sign and had a “cultivation case on his record” also do not count as objective facts on which to form a reasonable belief that, at the time and place in question, defendant was carrying contraband. Although the fact that defendant may háve run a stop sign could give the police a reason to stop his van, it provides no reason for seizing his luggage. See, e.g., State v. Hoggans, 35 Or App 669, 674, 582 P2d 466 (1978) (there must be some basis beyond justification for a traffic stop to search defendant’s vehicle).
When defendant’s luggage was seized, the officers knew that he fitted certain aspects of a drug profile developed by the Drug Enforcement Administration and that he lied to the police. Unless one is willing to concede that all people who fit the drug profile and lie probably carry drugs, there were no objective facts at that time and place to give a reasonable person cause to believe that defendant’s luggage contained drugs. I am not willing to concede the majority’s broad generalization to the contrary effect and would hold that the officers’ information was inadequate to provide probable cause to seize the luggage. I think the court should have suppressed the evidence and respectfully dissent.
Gillette, Warden and Newman, J.J., join in this dissent.